DETAILED ACTION
This office action is in response to application no. 16/591,905 filed on 10/03/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 15/536,461, filed 06/15/2017, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application.  As the filing of the instant application was solely in response to a restriction by original presentation in Application No. 15/536,461 mailed on 08/05/2019, the instant application is properly a Divisional application of Application No. 15/536,461 and is treated as such.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
While foreign patent documents JP 2013-184014, JP 2009-165710 and JP 2013-202298 were present in parent Application No. 15/536,461, foreign patent document JP 2010-523286 was not found in either the parent application or the instant application and was therefore struck through on the 1449 form considering the IDS dated 10/03/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al., (US 9,492,082, herein Yoshida) (cited in the IDS dated 10/03/2019).
With regard to claim 1, Yoshida discloses a method of acquiring blood flow information on an interested blood vessel, vessel Db in the fundus, of a living body, the method comprising: applying a first iterative scan, repeatedly, to one or more cross sections of the interested blood vessel, vessel Db in the fundus, using optical coherence tomography, using 42; forming a phase image, using 220, representing a chronological change in phase difference in the one or more cross sections, changing blood flow due to the cardiac cycle, from data acquired by the first iterative scan, first scan; detecting a predetermined time phase of blood flow in the interested blood vessel by monitoring the chronological change in signal intensity of at least part of a blood vessel region in the phase image corresponding to the interested blood vessel; generating a scan start signal at a timing corresponding to the detected predetermined time phase, using a preset time phase of the electro-cardiogram; applying a second scan, second scan, to one or more cross sections of the interested blood vessel using optical coherence tomography in response to the scan start signal; and generating blood flow information on the interested blood vessel, from data acquired by the second scan (Abstract; Figs. 1 – 5; Col. 3, ll. 20 – 43; Col. 5, ll. 9 – 20; Col. 8, ll. 28 – 38; Col. 10, ll. 43 – 56; Col. 11, l. 45 – Col. 12, l. 13; Col. 12, ll. 49 – 67; Col. 13, ll. 24 – 31; Col. 14, ll. 51 – 67; Col. 15, l. 65 – Col. 16, l. 11; Col. 21, ll. 50 – 52; Col. 22, l. 63 – Col. 23, l. 15; Col. 24 , ll. 47 – 67; Col. 25, ll. 24 – 28; Col. 63, ll. 36 – 56).
Yoshida is not explicit as to the second scan being performed iteratively.  Yoshida does disclose that the images may be of “One or more phase image group” which would implicitly involve repeated imaging of an object (Col. 28, ll. 52 – 67).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to use an iterative approach to imaging with the second scan, since it has been held that mere duplication of the essential working parts of a method involves only routine skill in the art.  Such a duplication of parts would not appear to alter the operation of the method and would appear to be reasonably predictable as well as to increase the accuracy of the second scan’s imaging.
Alternatively, if it could be argued that Yoshida fails to disclose all of the above features in a single embodiment, one of ordinary skill would have found it obvious before the effective filing date of the claimed invention to combine any of the features as identified above into one device, since doing so would permit the acquisition of high-definition images and allow more accurate diagnosis of various ophthalmic disorders.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 – 8, dependent on claim 2, are allowable for the same reasons that claim 2 is allowable.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, solely or in combination, fails to disclose the following patentable limitations of applicant’s claimed and disclosed invention:
Iterative scanning of a first iterative scan of a cross section of a blood vessel and a second scan of two or more additional sections of a blood vessel, at least one of which differ from the cross section scanned by the first iterative scan, which is used in calculating a gradient of the interested blood vessel at the first cross section based on the two or more second blood vessel regions is not shown or suggested by the prior art of record.
The OCT measurement (i.e., blood flow measurement) claimed and disclosed is performed over a predetermined period which may be a period corresponding to one cardiac cycle or a slightly longer period than the cardiac cycle (e.g., 1 second). This measurement period is half of that of the conventional measurement period, achieved by measuring OCT and determining the gradient of the interested blood vessel in synchronization with the heartbeat (see [0144] of the pre-grant publication of the instant application).

Response to Arguments
Applicant’s arguments, see pages 2 – 5, filed 10/03/2019, with respect to the rejection(s) of claim(s) 1 – 8 under Yoshida under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoshida under 35 USC 103 for claim 1.  Claims 2 – 8 have been indicated as containing allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793